DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 15, 2021 has been entered.

Response to Amendment
This action is in response to the Applicant’s amendment filed on December 15, 2021. Claims 5, 7-10, 15, and 17-20 have been canceled. Claims 1-4, 6, 11-14, and 16 are pending and will be considered for examination. 
      
Allowable Subject Matter
Claims 1-4, 6, 11-14, and 16 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1 and 11. All other claims are dependent of these independent claims. 
Applicant’s amendments and arguments have been fully considered and are found to be persuasive. Claims 1 and 11 recite the combination of elements that overcome the 103 rejection and result in allowable subject matter.
Claim 1: rendering the three-dimensional representation of the product generated by the online system applying the three-dimensional reconstruction process to the one or more pictures of the product obtained from the publishing user and to the content item obtained from the user different from the publishing user onto a three- dimensional model of an additional user into a video included in a content item obtained from another user of the online system, the content item including a tag identifying the additional user, and the additional user different from the publishing user and from the user different from the publishing user from whom the content item in which the product was identified was obtained. 
Claim 11: render the three-dimensional representation of the product generated by the online system applying the three-dimensional reconstruction process to the one or more pictures of the product obtained from the publishing user and to the content item obtained from the user different from the publishing user onto a three-dimensional model of an additional user into a video included in a content item obtained from another user of the online system, the content item including a tag identifying the additional user, the additional user different from the publishing user and from the user different from than the publishing user from whom the content item in which the product was identified was obtained. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Ghamsari et al (US 10,706,452) (“Ghamsari”)
Claim 1: Text Document cannot be displayed
Ghamsari discloses a method (abstract line 1) comprising: obtaining information identifying products offered by a publishing user of an online system, the obtained information including one or more pictures of a product corresponding to different angles of the product (col 6 lines 29-55; see also col 16 line 49 – col 17 line 5); obtaining, at the online system, content items from other users of the online system different from the publishing user (col 13 lines 16-41); determining, by the online system, a confidence of an object identified in a content item obtained from a user different from the publishing user matching the product by applying an identification model to the object identified in the content item (col 6 lines 10-17) . . . ; determining that the confidence of the object identified in the content item obtained from the user different from the publishing user equals or exceeds a threshold confidence value (col 6 lines 29-34); and . . . storing, by the online system, the . . . of the product in association with the information identifying the product obtained from the publishing user (col 21 lines 48-61). 
However, Ghamsari fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "Enabling 3D Online Shopping with Affordable Depth Scanned Models", by Geoffery Poon et al (“Poon”). 
Poon generally teaches constructing 3D models of objects to present in online product listings (page 1). However, Poon fails to teach or render obvious the other elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        
/NAEEM U HAQ/Primary Examiner, Art Unit 3625